Leaming, V. C.
The contention of defendant finds support in a considerable number of adjudicated cases; but this court is now firmly comv mitted to the opposite view. Crane v. Peer, 43 N. J. Eq. (16 Stew.) 553; Brown v. Norcross, 59 N. J. Eq. (14 Dick.) 427; Avon Land Co. v. Thompson, 60 N. J. Eq. (15 Dick.) 207. A consideration of the terms of the present contract and the conditions necessarily surrounding its execution clearly discloses that it was in no sense intended by the parties as an alternative contract designed to extend to defendant an option to either refrain from engaging in an opposition business or to engage in that business among complainant’s customers by paying $200 for the privilege, after having acquired a knowledge of complainant’s business and an acquaintance with its customers. The specific agreement of defendant is not to engage in the business. The purpose and force of that language cannot be mistaken. Had it been the-intention of the parties to also provide that defendant *300should be privileged to purchased his liberty to perform the act which he specifically agreed not to perform, that intention should have been expressed in language equally clear. The territory of restraint and the period of restraint are reasonable, and complainant is clearly entitled to the aid of this court in the enforcement of the agreement.
The stipulations in the contract touching arbitration have no reference to the present conditions, and such stipulations do not operate to defeat the relief now sought.
I will advise an order directing a preliminary injunction to issue to restrain defendant from engaging in the business named within the territory and period specified in the contract.